Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: insulating member (i.e. member for insulating) in claims 1 and 15 which has been interpreted as an insulator and equivalents thereto.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: movable electrode assembly, bellows assembly (claim 1); support members (claim 15); substrate support assembly with a substrate supporting surface and an electrode assembly with an electrode (claim 21).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 requires that the second electrode has a triangular prism shape, whereas claim 6 requires that the second electrode has a substantially plate-like shape such that new matter appears to have been created.  In order to expedite examination, Examiner has assumed that the features of claim 1 were meant to control the shape of the second electrode and has examined accordingly.
Claim 22 is are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   As previously mentioned, the original disclosure does not appear to teach that the electron emitting surface is planar, rather that it may be substantially planar.  Similar to other amended claims where the same issue was present and then modified to overcome the rejection, Examiner has assumed the claim was meant to recite that the electron emitting surface(s) are substantially planar.
Clarification and/or correction is requested.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the second electrode has a triangular prism shape, whereas claim 6 requires that the second electrode has a substantially plate-like shape such that a conflict is created.  In order to expedite examination, Examiner has assumed that the features of claim 1 were meant to control the shape of the second electrode and has examined accordingly.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0132218 to Chen et al. in view of U.S. Patent No. 5,225,651 to DeGelis et al., U.S. Patent Pub. No. 2016/0276134 to Collins et al., U.S. Patent Pub. No. 2010/0068887 to Harrington al. and U.S. Patent No. 5,981,899 to Perrin et al.
Regarding claims 1, 6 and 8:  In Figs. 1-3, Chen et al. disclose a chamber capable of electron beam etching substantially as claimed and comprising:  a chamber body (10) having sidewalls and a chamber bottom, the sidewalls and the chamber bottom at least partially defining a process volume; a substrate support assembly (20) comprising a substrate supporting surface and a first electrode; a ceiling (14) coupled to the chamber body and further defining the process volume; and an electrode assembly (52) having a second electrode.
However, although Chen et al. disclose various means for manipulating electrodes and other complementary structures therein to produce a desired processing effect, it does not disclose:  one or more tracks coupled to the ceiling; a movable electrode assembly coupled to the one or more tracks and movable along an axis parallel to the supporting surface, the movable electrode assembly comprising:  a second electrode having a surface, the surface disposed at a nonparallel angle relative to a major axis of the substrate support assembly; an insulating member coupled to the second electrode; and a backing plate coupled to the insulating member.
In Figs. 1-3 and the accompanying text, DeGelis et al. disclose a chamber/apparatus capable of electron beam etching having a movable electrode assembly comprising:  a chamber body having sidewalls and a chamber bottom, the sidewalls and the chamber bottom at least partially defining a process volume; a ceiling (top inside surface of chamber body Figs. 1-3, 2) coupled to the chamber body and further defining a process volume; one or more tracks (18 and 18’); a substrate support assembly comprising a supporting surface; and a movable electrode assembly coupled to the one or more tracks and movable along an axis parallel to the supporting surface, the movable electrode assembly comprising:  a second electrode (10) having a surface, the surface disposed at a nonparallel angle relative to the supporting surface; an insulating member (insulating cladding) coupled to the second electrode; and an electrode support (17) coupled to the insulating member.  The chamber is provided with the movable electrode assembly for the purpose of allowing treatment of a substrate with dimensions larger than the dimensions of the second electrode (also see, e.g., column 2, rows 32-36). 

DeGelis et al. fail to disclose the electrode support as a “backing plate”.  However, as can be seen in Fig. 1, an electrode support (11) for a similar electrode is provided at the back thereof, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position.  Furthermore, the idea of the electrode support being a plate is considered a recitation drawn to shape, wherein the courts have ruled that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

DeGelis et al. fail to explicitly disclose the one or more tracks coupled to the ceiling.

However, as can be seen in Fig. 1, an electrode support for a similar movable electrode is provided at the back thereof and coupled to the ceiling in the chamber/apparatus where the electrode assembly is provided, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position and attachment of the movable electrode assembly in Figs. 2 and 3.  

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a movable electrode assembly in Chen et al. in order to allow for treatment of a substrate with dimensions larger than the dimensions of the second electrode as taught by DeGelis et al.

Modified Chen et al. fails to explicitly disclose the electron emitting surface as substantially planar and disposed at a non-parallel and non-normal angle relative to the supporting surface and wherein the second electrode has triangular prism shape.  

It is noted that although Degelis et al. do not expressly teach a substantially planar electron emitting surface at a non-parallel and non-normal angle, the disclosure thereof does teach that the angle between the surface at issue may be made non-parallel if a gradation of deposition is desired as would be self-evident (see, e.g., column 4, rows 41-58).  Additionally, the electron emitting surface appears to be substantially planar.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substantially planar, non-parallel and non-normal planar electron emitting surface in Degelis et al. based on a fair interpretation of the drawing where the electron emitting surface appears to be substantially planar and in the event that the desired deposition was intended to be gradated the electron emitting surface may be adjusted as taught by Degelis et al.

Modified Chen et al. further fails to disclose a bellows assembly disposed at one or more peripheral ends of the backing plate.
Harrington discloses using a flexible coupler/bellows for the purpose of structurally supporting a portion of an electrode assembly while also allowing for relative movement (see, e.g., paras. 20-21).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a flexible coupler/bellows in modified Chen et al.  in order to structurally support a portion of an electrode assembly while also allowing for relative movement thereof as taught by Harrington.

Modified Chen et al. further fails to explicitly disclose the substrate support assembly comprising a substrate support surface; an insulating puck; and a first electrode disposed within the insulating puck.
Nevertheless, such a substrate support assembly is known.  Collins et al. disclose an electron beam plasma chamber having, inter alia, a substrate support assembly (110) comprising a substrate support surface (110a); an insulating puck (302); and first electrode disposed within the insulating puck (304) for the purpose of supporting a substrate in an electron beam plasma chamber (see, e.g. para. 52).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substrate support assembly comprising a substrate support surface; an insulating puck; and first electrode disposed within the insulating puck in order to support a substrate in the electron beam plasma chamber as taught by Collins et al.
As detailed above, modified Chen et al. does teach that the configuration of the second electrode may be modified.  However, modified Chen et al. fails to specifically disclose the second electrode has a triangular prism shape.

Similarly, Perrin et al. disclose that a configuration of a second electrode may be modified and configured as a triangular prism shape for the purpose of forming an enlarged plasma coupling surface thereby significantly improving ion bombardment (see, e.g., column 6, rows 12-48 and column 10, row 55 through column 11, row 2 and accompanying figures).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a second electrode having a triangular prism shape in modified Chen et al. in order to form an enlarged plasma coupling surface thereby significantly improving ion bombardment as taught by Perrin et al.

 With respect to claims 2-5, modified Chen et al. disclose the movable electrode assembly as claimed and as described above.
However, although disclosed as conductive, as it is an electrode, modified Chen et al. fail to specifically disclose the second electrode is formed from a material having a high secondary electron emission coefficient such as silicon containing materials, carbon containing materials, silicon oxide materials or metal oxide (e.g., aluminum, yttrium, or zirconium oxide) materials.
Collins et al. teach an electrode for a processing chamber made a material having a high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide for the purpose of forming the electrode of a process compatible material (see, e.g., para. 51).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided the electrode of modified Chen et al. made of a material of high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide in order to from the electrode of a process compatible material as taught by Collins et al.
With respect to claim 6, as detailed above, the second electrode meets the limitations of the claims as interpreted.
With respect to claims 8-9, in Perrin et al., the angle of the electron emitting surface  relative to the major axis of the substrate support assembly may be 45 degrees.   
With respect to claim 10, Collins et al. disclose the use of a combination of RF power source and a DC power source, wherein the RF power source can be used for powering the second electrode and the DC power can be used for chucking the second electrode (see, e.g., paras. 53-55).
With respect to claims 11 and 12, in Chen et al., the chamber may further comprise a DC power generator (50) electrically coupled to the second electrode; and in a combinable embodiment, ann inductive coil assembly disposed adjacent to the second electrode and coupled to an RF power generator (82).
With respect to claim 13, DeGelis et al. fail to disclose the ceiling comprising a track or the support members having/being one or more wheels.
However, as can be seen in Fig. 1, an electrode support for a similar movable electrode is provided at the back thereof at the ceiling in the chamber/apparatus where the electrode assembly is provided, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position and attachment of the movable electrode assembly in Figs. 2 and 3.  Additionally, it would have been obvious to one of ordinary skill in the art to provide wheels with attaching support members as the displacement means for the electrode assembly along the track, wherein the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0132218 to Chen et al. in view of U.S. Patent No. 5,225,651 to DeGelis et al., U.S. Patent Pub. No. 2008/0156641 to Pietzner et al. and U.S. Patent No. 5,981,899 to Perrin et al.
Regarding claim 15:  In Figs. 1-3 & 7, Chen et al. disclose a chamber capable of electron beam etching substantially as claimed and comprising:  a chamber body (10) having sidewalls and a chamber bottom, the sidewalls and the chamber bottom at least partially defining a process volume; a ceiling (14) disposed over the chamber body and coupled to the chamber body and further defining the process volume; a substrate support (20/300; see, e.g., para. 51) disposed within the process volume and comprising:  an insulating puck (320, which is made of ceramic) forming a substrate support surface; a lower electrode (clamping electrode) disposed inside the insulating puck; and a base layer (310) disposed beneath the insulating puck; and process volume comprising a substrate supporting surface and a first electrode; and an electrode assembly having a first electrode (52).  Additionally, Chen et al. teach provision of internal passages within the substrate support for circulating a thermal transfer medium (see, e.g. para. 38).  Note:  the courts have also ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
However, although Chen et al. disclose various means for manipulating electrodes and other complementary structures therein to produce a desired processing effect, it does not disclose:  one or more tracks coupled to the ceiling such that the electrode assembly is movable, the track disposed outside the process volume and adjacent to the chamber body; and/or the electrode assembly further including a backing plate and an insulating member coupled to the backing plate and one or more support members coupled to the backing plate, each support member having one or more wheels movable along the one or more tracks between a first end and a second end of the ceiling.
In Figs. 1-3 and the accompanying text, De Gelis et al. disclose a chamber/apparatus capable of electron beam etching having a movable electrode assembly comprising:  a chamber body having sidewalls and a chamber bottom, the sidewalls and the chamber bottom at least partially defining a process volume; a ceiling (top inside surface of chamber body Figs. 1-3, 2) coupled to the chamber body and further defining a process volume; one or more tracks (18 and 18’); a substrate support assembly comprising a supporting surface; and a movable electrode assembly coupled to the one or more tracks and movable along an axis parallel to the supporting surface, the movable electrode assembly comprising:  an electrode (10 or 16) having an electron emitting surface; an insulating member (insulating cladding) coupled to the electrode; and an electrode support (17) coupled to the insulating member.  The chamber is provided with the movable electrode assembly for the purpose of allowing treatment of a substrate with dimensions larger than the dimensions of the second electrode (also see, e.g., column 2, rows 32-36). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a movable electrode assembly in Chen et al. in order to allow for treatment of a substrate with dimensions larger than the dimensions of the second electrode as taught by DeGelis et al.
DeGelis et al. fail to disclose the electrode support as a “backing plate”.  However, as can be seen in Fig. 1, an electrode support (11) for a similar electrode is provided at the back thereof, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position in other embodiments.  Furthermore, the idea of the electrode support being a plate is considered a recitation drawn to shape, wherein the courts have ruled that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

DeGelis et al. also fail to explicitly disclose the one or more tracks disposed outside of the process volume.
However, Pietzner et al. teach providing a movement mechanism for an electrode outside a processing volume for the purpose of significantly reducing contamination (see, e.g., abstract).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the tracks of DeGelis et al. as movement mechanism outside of the processing volume in modified Chen et al. in order to significantly reduce contamination as taught by Pietzner et la.
Modified Chen et al. fail to disclose one or more support members coupled to the backing plate having/being one or more wheels movable along the track between a first end of the ceiling and a second end of the ceiling.
Nevertheless, it would have been obvious to one of ordinary skill in the art to provide wheels/ support members as the displacement means for the electrode assembly along the track, wherein the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Modified Chen et al. fail to explicitly disclose the electron emitting surface as substantially planar and disposed at a non-parallel and non-normal angle relative to the backing plate.  Note: the backing plate is a 3-dimensional object that will have a plurality of surfaces.
It is noted that although Degelis et al. do not expressly teach a substantially planar electron emitting surface at a non-parallel and non-normal angle, the disclosure thereof does teach that the angle of  the surface at issue may be made non-parallel if a gradation of deposition is desired as would be self-evident (see, e.g., column 4, rows 41-58).  Additionally, the electron emitting surface appears to be substantially planar.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substantially planar, non-parallel and non-normal planar electron emitting surface with respect to the backing plate in Degelis et al. based on a fair interpretation of the drawings where the electron emitting surface appears to be substantially planar and in the event that the desired deposition was intended to be gradated adjustments to an angle thereof may be made as taught by Degelis et al.
As detailed above, modified Chen et al. does teach that the configuration electrode of the electrode assembly may be modified.  However, modified Chen et al. fails to specifically disclose the electrode assembly having first and second electrodes having a triangular prism shape.
Similarly, Perrin et al. disclose that a configuration including first and second electrodes may be modified and configured as a triangular prism shape for the purpose of forming an enlarged plasma coupling surface thereby significantly improving ion bombardment (see, e.g., column 6, rows 12-48 and column 10, row 55 through column 11, row 2 and accompanying figures).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided first and second electrodes having a triangular prism shape in modified Chen et al. in order to form an enlarged plasma coupling surface thereby significantly improving ion bombardment as taught by Perrin et al.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen et al. as applied to claim 15 above, and further in view of U.S. Patent Pub. No. 2016/0276134 to Collins et al.
With respect to claims 16-18, modified Chen et al. disclose the movable electrode assembly as claimed and as described above.
However, although disclosed as conductive, as it is an electrode, modified Chen et al. fail to specifically disclose the first electrode and the second formed from a material having a high secondary electron emission coefficient such as silicon containing materials, carbon containing materials, silicon oxide materials or metal oxide (e.g., aluminum, yttrium, or zirconium oxide) materials.
Collins et al. teach an electrode for a processing chamber made a material having a high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide for the purpose of forming the electrode of a process compatible material (see, e.g., para. 51).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided the electrode of modified Chen et al. made of a material of high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide in order to from the electrode of a process compatible material as taught by Collins et al.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen et al. as applied to claim 15 above, and further in view of U.S. Patent Pub. No. 2010/0068887 to Harrington al.
Modified Chen et al. further fails to disclose a bellows assembly disposed at one or more peripheral ends of the backing plate such that a shape of the electrode may be adjusted.
Harrington discloses using a flexible coupler/bellows for the purpose of structurally supporting a portion of an electrode assembly while also allowing for relative movement (see, e.g., paras. 20-21).
Additionally, in Harrington et al., a surface of a second electrode may be adjusted to create a substantially wedge-like shape such that what appears to be a nonparallel angle between the second electrode and the relative major axis of the substrate support assembly is between 20-70 degrees or 35-55 degrees (see, e.g., Fig. 2C) for the purpose of adjust a shape and/or position of the electrode for increased plasma uniformity.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a flexible coupler/bellows in modified Chen et al.  in order to structurally support a portion of an electrode assembly while also allowing for relative movement to form a substantially wedge-like shape as taught by Harrington.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,225,651 to DeGelis et al. in view of U.S. Patent No. 5,981,899 to Perrin et al.
Degelis et al. disclose a chamber of capable of electron beam etching substantially as claimed and comprising:  a chamber body Figs. 1-3, 2) at least partially defining a process volume; a substrate support assembly (7) having a substrate supporting surface within the process volume; and an electrode assembly movable relative to the substrate support assembly and along an axis parallel to the substrate supporting surface (using 17, 18, 18’ and other means), the electrode assembly comprising an electrode (16) having a substantially planar electron-emitting surface disposed at a non-parallel angle relative to the substrate supporting surface. See, e.g., column 5, row 54 through column 8, row 26).
It is noted that although Degelis et al. do not expressly teach a substantially planar electron emitting surface at a non-parallel and non-normal angle, the disclosure thereof does teach that the angle between the surface at issue may be made non-parallel if a gradation of deposition is desired as would be self-evident (see, e.g., column 4, rows 41-58).  Additionally, the electron emitting surface appears to be substantially planar.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substantially planar, non-parallel and non-normal planar electron emitting surface in Degelis et al. based on a fair interpretation of the drawing where the electron emitting surface appears to be substantially planar and in the event that the desired deposition was intended to be gradated as taught by Degelis et al.
Deglis et al. fail to disclose the electrode has a triangular prism shape.   
Perrin et al. disclose that a configuration of a second electrode may be modified and configured as a triangular prism shape for the purpose of forming an enlarged plasma coupling surface thereby significantly improving ion bombardment (see, e.g., column 6, rows 12-48 and column 10, row 55 through column 11, row 2 and accompanying figures).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a second electrode having a triangular prism shape in modified Degelis et al. in order to form an enlarged plasma coupling surface thereby significantly improving ion bombardment as taught by Perrin et al.
With respect to claim 22, the electrodes of Perrin et al. comprise a plurality of substantially planar electron emitting surfaces, each of the plurality of substantially planer electron emitting surfaces disposed a nonparallel and non-normal angle relative to the substrate supporting surface (see, e.g., column 6, rows 12-48 and column 10, row 55 through column 11, row 2 and accompanying figures).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716